United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 20, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40864
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

RUTH BAUTISTA,
                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:03-CR-332-1
                       --------------------

Before SMITH, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Ruth Bautista pleaded guilty to one charge of possession of

more than 500 grams of cocaine with intent to distribute and was

sentenced to serve 60 months in prison and a four-year term of

supervised release.    Bautista argues for the first time on appeal

that the statute of conviction, 21 U.S.C. § 841(a), (b), is

unconstitutional under Apprendi v. New Jersey, 530 U.S. 466

(2000).   This argument is, as she concedes, foreclosed.        See

United States v. Slaughter, 238 F.3d 580, 582 (5th Cir. 2000).

The judgment of the district court is AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.